
	

114 HR 1706 IH: Real Education for Healthy Youth Act of 2015
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1706
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2015
			Ms. Lee (for herself, Ms. Clarke of New York, Ms. Norton, Ms. DeLauro, Ms. Schakowsky, Mr. Hastings, Mr. Takano, Mrs. Lawrence, Ms. Speier, Mr. Peters, Mr. David Scott of Georgia, Mr. McDermott, Mr. Nadler, Mr. Deutch, Mr. Lewis, Ms. Frankel of Florida, Ms. Michelle Lujan Grisham of New Mexico, Ms. Jackson Lee, Mr. Conyers, Ms. Adams, Mr. Lowenthal, Ms. Titus, Ms. Eddie Bernice Johnson of Texas, Ms. DeGette, Mr. Farr, Ms. Wasserman Schultz, and Ms. Moore) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide for the overall health and well-being of young people, including the promotion of
			 comprehensive sexual health and healthy relationships, the reduction of
			 unintended pregnancy and sexually transmitted infections (STIs), including
			 HIV, and the prevention of dating violence and sexual assault, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Real Education for Healthy Youth Act of 2015. 2.Purposes; sense of congress (a)PurposesThe purposes of this Act are to provide young people with comprehensive sex education programs that—
 (1)provide the information and skills all young people need to make informed, responsible, and healthy decisions in order to become sexually healthy adults and have healthy relationships;
 (2)provide information about the prevention of unintended pregnancy, sexually transmitted infections (including HIV), dating violence, sexual assault, bullying, and harassment; and
 (3)promote and uphold the rights of young people to information in order to make healthy and responsible decisions about their sexual health.
 (b)Finding on required resourcesIn order to provide the comprehensive sex education described in subsection (a), the Congress finds that increased resources are required for sex education programs that—
 (1)are evidence-based, having been proven through rigorous evaluation to change sexual behavior or incorporate characteristics of effective programs;
 (2)cover a broad range of topics, including medically accurate, complete, age and developmentally appropriate information about all the aspects of sex needed for a complete sex education program, including—
 (A)anatomy and physiology; (B)growth and development;
 (C)healthy relationships; (D)the prevention of unintended pregnancy and sexually transmitted infections (STIs), including HIV, through abstinence and contraception;
 (E)gender, gender identity, and sexual orientation; and (F)protection from dating violence, sexual assault, bullying, and harassment;
 (3)are gender and gender identity-sensitive, emphasizing the importance of equality and the social environment for achieving sexual and reproductive health and overall well-being;
 (4)promote educational achievement, critical thinking, decisionmaking, self-esteem, and self-efficacy;
 (5)help develop healthy attitudes and insights necessary for understanding relationships between oneself and others and society;
 (6)foster leadership skills and community engagement by— (A)promoting principles of fairness, human dignity, and respect; and
 (B)engaging young people as partners in their communities; and (7)are culturally and linguistically appropriate, reflecting the diverse circumstances and realities of young people.
 (c)Sense of congressIt is the sense of Congress that— (1)federally funded sex education programs should aim to—
 (A)provide information about a range of human sexuality topics, including human development, relationships, personal skills, and sexual behavior data including abstinence, sexual health, and society and culture;
 (B)promote safe and healthy relationships; (C)reduce unintended pregnancy and sexually transmitted infections, including HIV;
 (D)promote gender equality; (E)use, and be informed by, the best scientific information available;
 (F)be built on characteristics of effective programs; (G)be culturally competent and inclusive of lesbian, gay, bisexual, transgender, queer, and questioning (LGBTQ) youth;
 (H)expand the existing body of evidence on comprehensive sex education programs through program evaluation;
 (I)expand training programs for teachers of comprehensive sex education; (J)build on the personal responsibility education programs funded under section 513 of the Social Security Act (42 U.S.C. 713) and the President’s Teen Pregnancy Prevention program, funded under title II of the Consolidated Appropriations Act, 2010 (Public Law 111–117; 123 Stat. 3253), and on programs supported through the Centers for Disease Control and Prevention (CDC); and
 (K)promote and uphold the rights of young people to information in order to make healthy and responsible decisions about their sexual health; and
 (2)no Federal funds should be used for health education programs that— (A)withhold health promoting or life-saving information about sexuality-related topics or HIV;
 (B)are medically inaccurate or have been scientifically shown to be ineffective; (C)promote gender stereotypes;
 (D)are insensitive and unresponsive to the needs of sexually active adolescents; (E)are insensitive and unresponsive to the needs of survivors of sexual abuse or assault;
 (F)are insensitive and unresponsive to the needs of LGBTQ youth; or (G)are inconsistent with the ethical imperatives of medicine and public health.
					3.Grants for comprehensive sex education for adolescents
 (a)Program authorizedThe Secretary, in coordination with the Director of the Office of Adolescent Health and the Associate Commissioner of the Family and Youth Services Bureau of the Administration on Children, Youth, and Families of the Department of Health and Human Services, shall award grants, on a competitive basis, to eligible entities to enable such eligible entities to carry out programs that provide adolescents with comprehensive sex education, as described in subsection (f).
 (b)DurationGrants awarded under this section shall be for a period of 5 years. (c)Eligible entityIn this section, the term eligible entity means a public or private entity that focuses on adolescent health or education or has experience working with adolescents, which may include—
 (1)a State educational agency; (2)a local educational agency;
 (3)a tribe or tribal organization, as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b);
 (4)a State or local department of health; (5)a State or local department of education;
 (6)a nonprofit organization; (7)a nonprofit or public institution of higher education; or
 (8)a hospital. (d)ApplicationsAn eligible entity desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including the evaluation plan described in subsection (g)(1).
 (e)PriorityIn awarding grants under this section, the Secretary shall give priority to eligible entities that— (1)are State or local public entities, with an additional priority for State or local educational agencies;
 (2)are entities not currently receiving funds under— (A)section 513 of the Social Security Act (42 U.S.C. 713);
 (B)the President’s Teen Pregnancy Prevention program, funded under title II of the Consolidated Appropriations Act, 2010 (Public Law 111–117; 123 Stat. 3253); or
 (C)programs supported through the Centers for Disease Control and Prevention; and (3)address health disparities among young people that are at highest risk for not less than 1 of the following:
 (A)Unintended pregnancies. (B)Sexually transmitted infections, including HIV.
 (C)Dating violence and sexual assault. (f)Use of funds (1)In generalEach eligible entity that receives a grant under this section shall use grant funds to carry out a program that provides adolescents with comprehensive sex education that—
 (A)replicates evidence-based sex education programs; (B)substantially incorporates elements of evidence-based sex education programs; or
 (C)creates a demonstration project based on generally accepted characteristics of effective sex education programs.
 (2)Contents of sex education programsThe sex education programs funded under this section shall include curricula and program materials that address—
 (A)abstinence and delaying sexual initiation; (B)the health benefits and side effects of all contraceptive and barrier methods as a means to prevent pregnancy and sexually transmitted infections, including HIV;
 (C)healthy relationships, including the development of healthy attitudes and skills necessary for understanding—
 (i)healthy relationships between oneself and family, others, and society; and (ii)the prevention of sexual abuse, teen dating violence, bullying, harassment, and suicide;
 (D)healthy life skills including goal-setting, decisionmaking, interpersonal skills (such as communication, assertiveness, and peer refusal skills), critical thinking, self-esteem and self-efficacy, and stress management;
 (E)how to make responsible decisions about sex and sexuality, including— (i)how to avoid, and how to avoid making, unwanted verbal, physical, and sexual advances; and
 (ii)how alcohol and drug use can affect responsible decisionmaking; (F)the development of healthy attitudes and values about such topics as adolescent growth and development, body image, gender roles and gender identity, racial and ethnic diversity, and sexual orientation; and
 (G)referral services for local health clinics and services where adolescents can obtain additional information and services related to sexual and reproductive health, dating violence and sexual assault, and suicide prevention.
					(g)Evaluation; report
 (1)Independent evaluationEach eligible entity applying for a grant under this section shall develop and submit to the Secretary a plan for a rigorous independent evaluation of such grant program. The plan shall describe an independent evaluation that—
 (A)uses sound statistical methods and techniques relating to the behavioral sciences, including random assignment methodologies, whenever possible;
 (B)uses quantitative data for assessments and impact evaluations, whenever possible; and (C)is carried out by an entity independent from such eligible entity.
					(2)Selection of evaluated programs; budget
 (A)Selection of evaluated programsThe Secretary shall choose, at random, a subset of the eligible entities that the Secretary has selected to receive a grant under this section to receive additional funding to carry out the evaluation plan described in paragraph (1).
 (B)Budget for evaluation activitiesThe Secretary, in coordination with the Director of the Office of Adolescent Health, shall establish a budget for each eligible entity selected under subparagraph (A) for the costs of carrying out the evaluation plan described in paragraph (1).
 (3)Funds for evaluationThe Secretary shall provide eligible entities who are selected under paragraph (2)(A) with additional funds, in accordance with the budget described in paragraph (2)(B), to carry out and report to the Secretary on the evaluation plan described in paragraph (1).
 (4)Performance measuresThe Secretary, in coordination with the Director of the Centers for Disease Control and Prevention, shall establish a common set of performance measures to assess the implementation and impact of grant programs funded under this section. Such performance measures shall include—
 (A)output measures, such as the number of individuals served and the number of hours of service delivery; and
 (B)outcome measures, including measures relating to— (i)the knowledge that youth participating in the grant program have gained about—
 (I)adolescent growth and development; (II)relationship dynamics;
 (III)ways to prevent unintended pregnancy and sexually transmitted infections, including HIV; and (IV)sexual health;
 (ii)the skills that adolescents participating in the grant program have gained regarding— (I)negotiation and communication;
 (II)decisionmaking and goal-setting; (III)interpersonal skills and healthy relationships; and
 (IV)condom use; and (iii)the behaviors of adolescents participating in the grant program, including data about—
 (I)age of first intercourse; (II)number of sexual partners;
 (III)condom and contraceptive use at first intercourse; (IV)recent condom and contraceptive use; and
 (V)dating abuse and lifetime history of intimate partner violence (IPV), sexual assault, dating violence, bullying, harassment, and stalking.
 (5)Report to the secretaryEligible entities receiving a grant under this section who have been selected to receive funds to carry out the evaluation plan described in paragraph (1), in accordance with paragraph (2)(A), shall collect and report to the Secretary—
 (A)the results of the independent evaluation described in paragraph (1); and (B)information about the performance measures described in paragraph (2).
 (6)Effective programsThe Secretary, in coordination with the Director of the Centers for Disease Control and Prevention, shall publish on the website of the Centers for Disease Control and Prevention, a list of programs funded under this section that the Secretary has determined to be effective programs.
				4.Grants for comprehensive sex education at institutions of higher education
 (a)Program authorizedThe Secretary, in coordination with the Office of Adolescent Health, the Associate Commissioner of the Family and Youth Services Bureau of the Administration on Children, Youth, and Families of the Department of Health and Human Services, and the Secretary of Education, shall award grants, on a competitive basis, to institutions of higher education to enable such institutions to provide young people with comprehensive sex education, described in subsection (e)(2), with an emphasis on reducing HIV, other sexually transmitted infections, and unintended pregnancy through instruction about—
 (1)abstinence and contraception; (2)reducing dating violence, sexual assault, bullying, and harassment;
 (3)increasing healthy relationships; and (4)academic achievement.
 (b)DurationGrants awarded under this section shall be for a period of 5 years. (c)ApplicationsAn institution of higher education desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
 (d)PriorityIn awarding grants under this section, the Secretary shall give priority to an institution of higher education that—
 (1)has an enrollment of needy students as defined in section 318(b) of the Higher Education Act of 1965 (20 U.S.C. 1059e(b));
 (2)is a Hispanic-serving institution, as defined in section 502(a) of such Act (20 U.S.C. 1101a(a)); (3)is a Tribal College or University, as defined in section 316(b) of such Act (20 U.S.C. 1059c(b));
 (4)is an Alaska Native-serving institution, as defined in section 317(b) of such Act (20 U.S.C. 1059d(b));
 (5)is a Native Hawaiian-serving institution, as defined in section 317(b) of such Act (20 U.S.C. 1059d(b));
 (6)is a Predominately Black Institution, as defined in section 318(b) of such Act (20 U.S.C. 1059e(b));
 (7)is a Native American-serving, nontribal institution, as defined in section 319(b) of such Act (20 U.S.C. 1059f(b));
 (8)is an Asian American and Native American Pacific Islander-serving institution, as defined in section 320(b) of such Act (20 U.S.C. 1059g(b)); or
 (9)is a minority institution, as defined in section 365 of such Act (20 U.S.C. 1067k), with an enrollment of needy students, as defined in section 312 of such Act (20 U.S.C. 1058).
				(e)Uses of funds
 (1)In generalAn institution of higher education receiving a grant under this section may use grant funds to integrate issues relating to comprehensive sex education into the academic or support sectors of the institution of higher education in order to reach a large number of students, by carrying out 1 or more of the following activities:
 (A)Developing educational content for issues relating to comprehensive sex education that will be incorporated into student orientation, general education, or core courses.
 (B)Developing and employing school-wide educational programming outside of class that delivers elements of comprehensive sex education programs to students, faculty, and staff.
 (C)Creating innovative technology-based approaches to deliver sex education to students, faculty, and staff.
 (D)Developing and employing peer-outreach and education programs to generate discussion, educate, and raise awareness among students about issues relating to comprehensive sex education.
 (2)Contents of sex education programsEach institution of higher education’s program of comprehensive sex education funded under this section shall include curricula and program materials that address information about—
 (A)safe and responsible sexual behavior with respect to the prevention of pregnancy and sexually transmitted infections, including HIV, in addition to the teachings of—
 (i)abstinence; (ii)a reduced number of sexual partners; and
 (iii)the use of condoms and contraception; (B)healthy relationships, including the development of healthy attitudes and insights necessary for understanding—
 (i)relationships between oneself, family, partners, others, and society; and (ii)the prevention of sexual abuse, dating violence, bullying, harassment, and suicide; and
 (C)referral services to local health clinics where young people can obtain additional information and services related to sexual and reproductive health, dating violence and sexual assault, and suicide prevention.
 (3)Optional components of sex educationEach institution of higher education’s program of comprehensive sex education may also include information and skills development relating to—
 (A)how to make responsible decisions about sex and sexuality, including— (i)how to avoid, and avoid making, unwanted verbal, physical, and sexual advances; and
 (ii)how alcohol and drug use can affect responsible decisionmaking; (B)healthy life skills, including—
 (i)goal-setting and decisionmaking; (ii)interpersonal skills, such as communication, assertiveness, and peer refusal skills;
 (iii)critical thinking; (iv)self-esteem and self-efficacy; and
 (v)stress management; (C)the development of healthy attitudes and values about such topics as body image, gender roles and gender identity, racial and ethnic diversity, and sexual orientation; and
 (D)parenting, including— (i)financial and emotional responsibilities;
 (ii)communication skills; (iii)problem solving; and
 (iv)caretaking. (f)Evaluation; reportThe requirements described in section 3(g) shall apply to eligible entities receiving a grant under this section in the same manner as such requirements apply to eligible entities receiving grants under section 3.
			5.Grants for pre-service and in-service teacher training
 (a)Program authorizedThe Secretary, in coordination with the Director of the Centers for Disease Control and Prevention and the Secretary of Education, shall award grants, on a competitive basis, to eligible entities to enable such eligible entities to carry out the activities described in subsection (e).
 (b)DurationGrants awarded under this section shall be for a period of 5 years. (c)Eligible entityIn this section, the term eligible entity means—
 (1)a State educational agency; (2)a local educational agency;
 (3)a tribe or tribal organization, as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b);
 (4)a State or local department of health; (5)a State or local department of education;
 (6)a nonprofit institution of higher education; (7)a national or statewide nonprofit organization that has as its primary purpose the improvement of provision of comprehensive sex education through training and effective teaching of comprehensive sex education; or
 (8)a consortium of nonprofit organizations that has as its primary purpose the improvement of provision of comprehensive sex education through training and effective teaching of comprehensive sex education.
 (d)ApplicationAn eligible entity desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
			(e)Authorized activities
 (1)Required activityEach eligible entity receiving a grant under this section shall use grant funds for professional development and training of targeted faculty, school administrators, teachers, and staff, in order to increase effective teaching of comprehensive sex education for elementary school and secondary school students.
 (2)Permissible activitiesEach eligible entity receiving a grant under this section may use grant funds to— (A)strengthen and expand the eligible entity’s relationships with—
 (i)institutions of higher education; (ii)State educational agencies;
 (iii)local educational agencies; or (iv)other public and private organizations with a commitment to comprehensive sex education and the benefits of comprehensive sex education;
 (B)support and promote research-based training of teachers for comprehensive sex education and related disciplines in elementary and secondary schools as a means of broadening student knowledge about issues related to human development, relationships, personal skills, and sexual behavior, including abstinence, sexual health, and society and culture;
 (C)support the dissemination of information on effective practices and research findings concerning the teaching of comprehensive sex education;
 (D)support research on— (i)effective comprehensive sex education teaching practices; and
 (ii)the development of assessment instruments and strategies to document— (I)student understanding of comprehensive sex education; and
 (II)the effects of comprehensive sex education; (E)convene national conferences on comprehensive sex education, in order to effectively train teachers in the provision of comprehensive sex education; and
 (F)develop and disseminate appropriate research-based materials to foster comprehensive sex education. (3)SubgrantsEach eligible entity receiving a grant under this section may award subgrants to nonprofit organizations that possess a demonstrated record of providing comprehensive sex education, State educational agencies, or local educational agencies to enable such organizations or agencies to—
 (A)train teachers in comprehensive sex education; (B)support Internet or distance learning related to comprehensive sex education;
 (C)promote rigorous academic standards and assessment techniques to guide and measure student performance in comprehensive sex education;
 (D)encourage replication of best practices and model programs to promote comprehensive sex education; (E)develop and disseminate effective, research-based comprehensive sex education learning materials;
 (F)develop academic courses on the pedagogy of sex education at institutions of higher education; or (G)convene State-based conferences to train teachers in comprehensive sex education and to identify strategies for improvement.
					6.Report to congress
 (a)In generalNot later than 1 year after the date of the enactment of this Act, and annually thereafter for a period of 5 years, the Secretary shall prepare and submit to the appropriate committees of Congress a report on the activities to provide adolescents and young people with comprehensive sex education funded under this Act.
 (b)Report elementsThe report described in subsection (a) shall include— (1)a statement of whether the Secretary has met the purposes described in section 2(a); and
 (2)information about— (A)the number of eligible entities and institutions of higher education that are receiving grant funds under sections 3 and 4 of this Act;
 (B)the specific activities supported by grant funds awarded under sections 3 and 4 of this Act; (C)the number of adolescents served by grant programs funded under section 3;
 (D)the number of young people served by grant programs funded under section 4; and (E)the status of program evaluations described under sections 3 and 4 of this Act.
 7.NondiscriminationPrograms funded under this Act shall not discriminate on the basis of actual or perceived sex, race, color, ethnicity, national origin, disability, sexual orientation, gender identity, or religion. Nothing in this Act shall be construed to invalidate or limit rights, remedies, procedures, or legal standards available to victims of discrimination under any other Federal law or any law of a State or a political subdivision of a State, including title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.), section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), and section 1557 of the Patient Protection and Affordable Care Act (42 U.S.C. 18116).
 8.LimitationNo Federal funds provided under this Act may be used for health education programs that— (1)deliberately withhold health promoting or life-saving information about sexuality-related topics, including HIV;
 (2)are medically inaccurate or have been scientifically shown to be ineffective; (3)promote gender stereotypes;
 (4)are insensitive and unresponsive to the needs of sexually active youth or lesbian, gay, bisexual, transgender, queer, and questioning (LGBTQ) youth;
 (5)are insensitive and unresponsive to the needs of survivors of sexual abuse or assault; or (6)are inconsistent with the ethical imperatives of medicine and public health.
			9.Amendments to other laws
 (a)Amendment to the public health service actSection 2500 of the Public Health Service Act (42 U.S.C. 300ee) is amended by striking subsections (b) through (d) and inserting the following:
				
 (b)Contents of programsAll programs of education and information receiving funds under this title shall include information about the harmful effects of intravenous substance abuse and unsafe sexual activity, and the benefits of abstaining from such activities..
 (b)Amendments to the Elementary and Secondary Education Act of 1965Section 9526(a) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7906(a)) is amended—
 (1)in paragraph (2), by inserting or after the semicolon; (2)in paragraph (3), by striking ; or and inserting a period; and
 (3)by striking paragraph (4). 10.DefinitionsIn this Act:
 (1)ESEA definitionsThe terms elementary school, local educational agency, secondary school, and State educational agency have the meanings given the terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (2)Age and developmentally appropriateThe term age and developmentally appropriate means suitable for a particular age or age group of children and adolescents, based on developing cognitive, emotional, and behavioral capacity typical for that age or age group.
 (3)AdolescentsThe term adolescents means individuals who are ages 10 through 19 at the time of commencement of participation in a program supported under this Act.
 (4)Characteristics of effective programsThe term characteristics of effective programs means the aspects of evidence-based programs, including development, content, and implementation of such programs, that—
 (A)have been shown to be effective in terms of increasing knowledge, clarifying values and attitudes, increasing skills, and impacting upon behavior; and
 (B)are widely recognized by leading medical and public health agencies to be effective in changing sexual behaviors that lead to sexually transmitted infections, including HIV, unintended pregnancy, and dating violence and sexual assault among young people.
 (5)Comprehensive sex educationThe term comprehensive sex education means a program that— (A)includes age- and developmentally appropriate, culturally and linguistically relevant information on a broad set of topics related to sexuality including human development, relationships, decisionmaking, communication, abstinence, contraception, and disease and pregnancy prevention;
 (B)provides students with opportunities for developing skills as well as learning information; (C)is inclusive of lesbian, gay, bisexual, transgender, and heterosexual young people; and
 (D)aims to— (i)provide scientifically accurate and realistic information about human sexuality;
 (ii)provide opportunities for individuals to understand their own, their families', and their communities' values, attitudes, and insights about sexuality;
 (iii)help individuals develop healthy relationships and interpersonal skills; and (iv)help individuals exercise responsibility regarding sexual relationships, which includes addressing abstinence, pressures to become prematurely involved in sexual intercourse, and the use of contraception and other sexual health measures.
 (6)Evidence-based programThe term evidence-based program means a sex education program that has been proven through rigorous evaluation to be effective in changing sexual behavior or incorporates elements of other sex education programs that have been proven to be effective in changing sexual behavior.
 (7)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (8)Medically accurate and completeThe term medically accurate and complete, when used with respect to a sex education program, means that— (A)the information provided through the program is verified or supported by the weight of research conducted in compliance with accepted scientific methods and is published in peer-reviewed journals, where applicable; or
				(B)
 (i)the program contains information that leading professional organizations and agencies with relevant expertise in the field recognize as accurate, objective, and complete; and
 (ii)the program does not withhold information about the effectiveness and benefits of correct and consistent use of condoms and other contraceptives.
 (9)SecretaryThe term Secretary means the Secretary of Health and Human Services. (10)Young peopleThe term young people means individuals who are ages 10 through 24 at the time of commencement of participation in a program supported under this Act.
 11.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act such sums as may be necessary.  